El Juez Psesidente Senos, del Tobo,
emitió la opinión del tribunal.
La denuncia, base de esta causa, dice, en lo pertinente, así:
“Yo, L. Sevillano, Capitán del Puerto, vecino de Mayagüez, P. R., Calle de Aduana, número 25, de 48 años, formulo denuncia contra Juan Martínez, por delito de infracción al artículo 329 del Có-digo Penal, cometido de la manera siguiente: Qne en 18 de octubre de 1927, y en el Barrio Algarrobo, sitio La Playita, en la jurisdic-ción del Distrito Judicial Municipal de Mayagüez, P. R., que es parte de la del Distrito Judicial de Mayagüez, P. R., el acusado Juan Martínez, dueño de una casa situada en terrenos pertenecientes a El Pueblo de Puerto Rico, en el sitio La Playita, Barrio Algarrobo de Mayagüez, P. R., ilegal y maliciosamente, con el fin de estoi’bar el *125bienestar del vecindario y el libre uso de terrenos de dominio pú-blico, mantiene una cerca distante algunos metros de su casa, con portones que se cierran con candados, cuyas llaves tiene el denun-ciante o sus inquilinos o encargados, cuya cerca encierra terrenos de dominio público ocasionados por accesiones y aterramientos ocasiona-dos por el mar pertenecientes a El Pueblo de Puerto Rico.
“Que la referida cerca se compone de estacones clavados en el te-rreno, unidos entre sí por alambre de púas y con los dos portones antes mencionados.”
El artículo 329, tal como fué enmendado por la Ley No. 60 de 1912, lee como sigue:
“Todo lo que fuere perjudicial a la salud, indecoroso u ofensivo a lo’s sentidos, o que obstruyere el libre goce de alguna propiedad de modo que estorbare el bienestar de toda una sociedad o vecindario, o un gran número de personas, o que ilegalmente obstruyere el libre tránsito, en la forma acostumbrada, por cualquier lago, río, bahía, corriente, canal o cuenca navegable, o por cualquier parque, plaza, calle o carretera pública, constituye un estorbo público (nuisance) ; ”
La sentencia expresa:
“Dada lectura de la denuncia, el acusado 'se declaró no culpable, y practicada la prueba del Pueblo se entró en la de la defensa, siendo ésta suspendida a petición del Ministerio Fiscal, para practi-car una inspección ocular en el sitio de los sucesos que motivaron e'sta denuncia. Hecha ésta, se llamó el caso nuevamente para la con-tinuación del juicio el día 27 de enero de 1928. Terminada la prueba, el abogado de la defensa solicitó la absolución del acusado por entender que éste no era culpable del delito que se le imputaba. La Corte después de oír los argumentos orales de ambos letrados se reservó 'su resolución hasta el día 30 del mismo mes de enero de 1928, en el cual día hubo de ser pospuesto tal acto de pronuncia-miento de sentencia, hasta el día de hoy, 6 de febrero de 1928 en que la Corte declara sin lugar dicha moción, y en consecuencia, es-tando presentes El Pueblo de Puerto Rico por su fiscal Hon. José R. Gelpí y el acusado Juan Martínez asistido de su abogado Ledo. Pedro Baigés Gómez, dieta sentencia declarando al acusado culpable de mantener un estorbo público (misdemeanor) consistente en hacer co-locar una cerca obstruyendo el libre uso de terrenos de El Pueblo de Puerto Rico, delito definido en el artículo 329 del Código Penal y castigado por el artículo 330 del mismo Código, y condena al acu-*126sado Juan Martínez por dicho delito, a pagar Cinco Dólares de multa y las costas, o en su defecto, a sufrir un día de cárcel por cada dólar que dejare de satisfacer.”
No conforme el acusado apeló. Sostiene en su alegato que la denuncia no imputa la comisión del delito prescrito y castigado en el citado artículo 329 del Código Penal porque no alega que se obstruía el libre goce de la propiedad en forma tal que estorbara el bienestar de toda una sociedad o vecindario, o un gran número de personas.
Aunque la denuncia pudo redactarse en términos más po-sitivos, creemos que imputándose como se imputa en ella al acusado el beebo de mantener una cerca con el fin de es-torbar el bienestar del vecindario y el libre uso de terrenos de dominio público, es suficiente. No debe perderse de vista que se trata de una denuncia y no de una acusación.
La prueba fue contradictoria. El propio denunciante declaró en parte así:
“R. — Sí, señor: allá por el mes de agosto o septiembre de este año, este señor, (señalando al acusado) que es dueño de una ca¡sa enclavada en terrenos de El Pueblo de Puerto Rico en el sitio La Playita, Boca Morena, Barrio Algarrobo, de_ Mayagüez, y cuyo te-rreno es de dominio público, le puso a un lado y otro de esá casa una cerca con dos portones con candados, obstruyendo a'sí terrenos que son del dominio público, y con eso intercepta el libre paso. Las llaves de los candados las tienen los vecinos, o ellos. Aunque en la denuncia yo pu'se “denunciante,” es “denunciado” lo que yo quise decir . . . Yo el 20 de septiembre le escribí una carta a él para que quitase la cerca esa, yo, como vigilante que soy de allí; y en octubre, como tenía la cerca, y todavía también está ahí la cerca, que es de alambre, lo denuncié . . . Hay dos callejones, uno a la parte norte y otro a la parte sur, pero para atravesar de un lado y otro, como las casas que dan al mar bajan su cerca allí dejando un espa-cio de alrededor de quince o veinte metros, dejando la casa que es del señor (del acusado) por la de doña Luisa Geyleger, por allí se pasa de un extremo a otro ... El vecindario pasa según al sitio que tenga que ir, bien del norte, bien del sur, y por e'sta casa del acu-sado, que no se puede pasar ... Yo acostumbraba pasar, y el po-licía Candelario también pasaba. Aquello estaba completamente abierto al público, todo aquello ahí hay unas cuantas casas, dos de *127•doña Luisa Delgado de Geyleger, y también tiene el paso de una se-ñora, doña Minnie de Lange, que tiene su garage allá, y tiene que .pasar de su casa al garage. Esta señora era testigo, y por estar en San Juan no lia podido venir.”
Y el otro testigo del fiscal, Rafael Fernández, inspector ■de sanidad, depuso:
“R. — Pues yo estaba inspeccionando las construeeione's que había •en ese barrio, y entonces me llamó el señor Sevillano y me enseñó una cerca de la casa del señor que está aquí (señalando al acusado). Unicamente vi cercado el patio, y él me dijo: “vea usted ésto, que lo voy a poner de testigo.
“P. — ¿Para pasar usted en esa misma dirección si iba de norte ■a sur, usted podía pasar?
“R- — No señor, la cerca tiene dos portones con candados, uno ■liaeia el norte y otro hacia el sur.”
La prueba de la defensa, consistente en las declaraciones •de Juan E. Silva, José Martínez y el abogado Baigés, tendió •a demostrar que la cerca, que estaba colocada hacía años,' fue sólo reconstruida por el acusado y no entorpecía el tránsito público.
La corte, que practicó una inspección ocular cuyo resul-tado no se hizo constar en el récord y que para su mayor ilustración tuvo a la vista un plano que no conocemos, diri-mió el conflicto en contra del acusado, sin que se haya de-mostrado que actuara movida por pasión, prejuicio o par-cialidad.

Debe confirmarse la sentencia recurrida.